Citation Nr: 0030008	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-46 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for ichthyosis and eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

At some point following the rating action on appeal, the 
veteran's claims folder was misplaced.  A rebuilt claims 
folder was established by the RO; however, the reconstructed 
folder contains little evidence necessary to adjudicate the 
claim.  In addition, it is unclear what steps the RO took to 
attempt to reconstruct the evidence.

Notations within the record indicate that the claims folder 
was determined to be lost in approximately June 2000.  While 
it appears that the RO took steps to search for the folder 
itself, it does not appear that attempts were made to obtain 
copies of the misplaced records.  For example, a review of 
the record indicates that the veteran testified at a personal 
hearing at the RO in April 1997; however, there is no copy of 
a transcript of that hearing in the rebuilt claims folder, or 
any evidence that the appellant was offered a new hearing.  
The reconstructed record also includes photocopies of two 
pages of service medical records which note that the veteran 
was treated for a rash.  Photocopies of post-service medical 
records detail more recent treatment of a skin condition.  
Complete service medical records remain missing, and a VA 
examination with a nexus opinion is not of record.  Hence, 
further development is in order.  See generally, 38 C.F.R. § 
3.103 (1999).  

The RO apparently tried to contact the veteran and noted that 
his name could not be located in a telephone book.  The RO 
noted that it would attempt to have the representative assist 
in the search for the veteran; however, efforts in that 
regard are not documented and the Board is unable to 
determine whether the appellant was ever notified or informed 
that his claims folder has been misplaced.  

In cases where service medical records are unavailable 
through no fault of the claimant, there is a heightened 
obligation for VA to assist the claimant in the development 
of his case and to provide reasons or bases as to the 
rationale for any adverse decision rendered without service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The heightened duty to assist the veteran in 
developing facts pertaining to his claim includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Given that the veteran complete claims folder was lost during 
the pendency of the appeal, while such file was in the 
custody of VA, the Board finds that the RO must make a more 
thorough attempt to reconstruct the record as thoroughly as 
possible.  Although the veteran is not responsible for the 
missing claims folder, his assistance in rebuilding the 
record is essential. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine whether there are any copies of 
the veteran's service medical records 
available.  If the veteran's service 
medical records cannot be reconstructed 
that fact should be documented in the 
claims file, and the appellant informed 
in writing.

2.  The RO should document its efforts to 
inform the veteran that his claims folder 
has been lost and rebuilt during the 
pendency of this appeal.  The RO should 
also afford the veteran an opportunity to 
supplement the record by providing copies 
of any pertinent records which he may 
possess himself.  In addition, the RO 
must inform the veteran that he may 
submit any additional evidence or 
argument, and that he has the right to a 
new hearing.

3.  The RO should attempt to locate 
copies of post-service medical records, 
to include VA records, and associate them 
with the claims folder.  The RO should 
contact Dr. Desmond again to secure 
copies of any treatment records in his 
possession.  Should the veteran 
specifically identify any particular 
record and that record cannot be secured 
that fact should be documented in the 
claims file, and the appellant informed 
in writing.

4.  The veteran should be afforded a VA 
dermatological examination to determine 
the current nature and etiology of any 
demonstrated skin disability.  The 
examiner should elicit a complete medical 
history from the veteran.  All indicated 
testing in this regard should be 
performed and the claims folder must be 
made available to the examiner for 
review.  Based on the examination and 
review of the case, the examiner must 
express an opinion whether it is at least 
as likely as not that any skin disability 
is the result of disease or injury in 
service.  A complete rationale for all 
opinions expressed must be provided. 

The veteran is hereby notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
of the evidence requested above is 
unobtainable, the RO should indicate that 
fact for the record.  If any development 
is incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


